   Case: 4:20-cv-00213-JAR Doc. #: 19 Filed: 10/23/20 Page: 1 of 2 PageID #: 214




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JADA DAVIS-BEY,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
        V.                                       )           No. 4:20-cv-00213-JAR
                                                 )
BELLEFONTAINE NEIGHBORS                          )
POLI<;::E DEPARTMENT, et al. ,                   )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on a document filed by plaintiff Jada Davis-Bey that

purports to be a motion for summary judgment. (Docket No. 16). In the motion, plaintiff states that

she "laid out in [her] claims that was changed into a complaint the grounds and facts and evidence

to support a granting of summary judgment in favor of the creditor/plaintiff in this matter/claim

for damages. " (Docket No. 16 at 2). She also seeks appointment of a process server. Finally, the

motion contains a declaration from the "Moorish National Republic Federal Government," in

which plaintiff states that she is a sovereign indigenous Moorish American.

       The Court reviewed plaintiffs amended complaint pursuant to 28 U.S.C. § 1915, and

dismissed the action for failure to state a claim on October 21 , 2020. (Docket No. 18). Plaintiffs

motion for summary judgment was hand-delivered to the Court the same day. In the motion, she

adds no new factual allegations, but instead rests on the claims previously made in her amended

complaint. As noted above, however, the amended complaint failed to state a claim and was

dismissed. To the extent that she is seeking to have the Court reconsider its decision, plaintiff

points to no manifest errors of law or fact, but simply references her prior claims. Therefore,

because her case has already been dismissed, and because there is no basis for reconsideration, the
  Case: 4:20-cv-00213-JAR Doc. #: 19 Filed: 10/23/20 Page: 2 of 2 PageID #: 215




motion for summary judgment must be denied. For this same reason, the Court must deny her

request for appointment of a process server.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for summary judgment (Docket No.

16) is DENIED.

       IT IS FURTHER ORDERED that an appeal from the denial of this motion would not be

taken in good faith.
                        r[)
       Dated this ~ d a y of
                                 a
                                 ~                 , 2020 .


                                                        . ROSS
                                                       D STATES DISTRICT JUDGE




                                               2
